Citation Nr: 0430020	
Decision Date: 11/08/04    Archive Date: 11/15/04

DOCKET NO.  04-16 799	)	DATE
	)
	)


THE ISSUE

Whether the May 21, 1984, decision of the Board of Veterans' 
Appeals (Board), which denied a rating in excess of 50 
percent for schizophrenia secondary to episodic excessive 
drinking, and also denied a total rating based upon 
individual unemployability due to service connected 
disability (TDIU) should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The moving party is a veteran who served on active duty from 
November 1976 to May 1979.  

This case comes before the Board in connection with an 
October 1999 motion alleging CUE in the Board's May 21, 1984, 
March 1, 1989, and June 14, 1990, decisions.  

In its May 1984 decision, the Board denied the veteran's 
claim for an increased evaluation for schizophrenia and a 
TIDU.  In September 1984, the veteran again sought an 
increase and, by rating action in June 1985, the RO granted 
an increased evaluation, from 50 to 100 percent, effective 
from September 1984 (and also made a determination that the 
veteran was incompetent to handle his VA benefits without 
assistance, effective from June 1985).

Thereafter, a March 1989 decision of the Board denied the 
veteran's claim for an effective date earlier than September 
1984 for the award of the 100 percent disability evaluation 
for schizophrenia.  Then, a June 1990 Board decision found 
that new and material evidence had not been submitted and 
that there was no new factual basis to warrant an earlier 
effective date for the award of the 100 disability 
evaluation.  The veteran appealed the Board's June 1990 
decision to the United States Court of Appeals for Veterans 
Claims (CAVC).  By decision of a three-judge panel in June 
1993, the CAVC affirmed the Board's June 1990 decision.  
Lapier v. Brown, 5 Vet. App. 215 (1993).  The CAVC held that 
the effective date assigned for the grant of an increased 
evaluation for schizophrenia, based upon the claim filed in 
September 1984, was the correct effective date under the law.  
The veteran did not appeal the CAVC's decision to a higher 
court, and it is final.  

The CAVC's decision in Lapier, supra, affirmed the Board's 
June 1990 decision that no new factual basis had been 
provided to warrant an earlier effective date for the award 
of the 100 percent disability evaluation.  Furthermore, the 
CAVC also held that September 1984 was the correct effective 
date under law for the grant of the 100 percent evaluation, 
thus also essentially affirming the Board's March 1989 
decision which denied an effective date earlier than 
September 1984 for the award of the increase rating.  The 
finality of the CAVC decision is not in dispute.  Therefore, 
the Board will confine its consideration herein to the matter 
of whether there was CUE in the Board's decision of May 21, 
1984, which denied a rating in excess of 50 percent for 
schizophrenia and a TDIU.  


FINDINGS OF FACT

1.  In a May 21, 1984, decision, the Board denied the 
veteran's claim of entitlement to a rating in excess of 50 
percent for schizophrenia, secondary to episodic excessive 
drinking, and denied entitlement to a TDIU.

2.  The Board's decision of May 21, 1984, was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were either not considered or were misapplied.


CONCLUSION OF LAW

The May 21, 1984, Board decision did not contain clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1400-20.1404 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter - Veterans Claims Assistance Act

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000).  The Department of Veterans Affairs 
(VA) has issued final regulations to implement the VCAA.  See 
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2004)).  In pertinent part, these new provisions address 
notification requirements in VA claims, and VA's duty to 
assist claimants in the development of claims, such as by 
securing additional records, affording medical examinations 
to claimants, etc.

The VCAA and its implementing regulations do not expressly 
indicate whether such provisions apply to motions alleging 
CUE in prior final decisions of the Board. However, the CAVC 
has held that, "as a matter of law, the VCAA is inapplicable 
to CUE claims."  Sorakubo v. Principi, 16 Vet. App. 120, 122 
(2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc) (holding that the duties specified in the VCAA are 
not applicable to allegations of CUE in a prior Board 
decision).

Thus, given the nature of a motion to revise an earlier 
decision of the Board based upon CUE, no notification as to 
additional evidentiary development of the record is at issue, 
since the evaluation of such a motion is based upon the 
record, as it was constituted at the time of the decision as 
to which revision is sought.

II.  Background and Contentions

In the veteran's October 1999 motion to revise the decision 
of May 1984 based upon CUE, the veteran raises a series of 
contentions.  He first appears to indicate that medical 
records pertinent to his claim were not considered in RO 
rating decisions and were therefore not before the Board at 
the time of the May 1984 decision.  However, after reviewing 
the evidence in the files, in light of the veteran's 
assertions, the Board is unable to find any indication that 
any evidence was missing.  

The veteran also alleged that a VA examination report was not 
considered because of false documents submitted into his 
record.  However, there is nothing in the claims file that 
substantiates this assertion that the evidence considered by 
the Board in May 1984 was in any way false or improperly 
added to the record.    

The veteran repeatedly argues that the RO's September 21, 
1982, rating decision withheld VA medical records dated June 
10, 1982, and that the May 1984 Board decision excluded his 
VA medical records of September 8, 1983.  As set forth in 
detail below, the 1984 Board decision carefully recounted the 
findings of the June 10, 1982, VA examination.  Although the 
veteran also made one reference to a September 8, 1983, 
medical record, a thorough review of the file does not reveal 
any other reference to a record of that date, and it is 
unclear to the Board to what the veteran refers in that 
context.  

He has also maintained that VA medical records dated in 
February 1983 supported his claim for a total disability 
rating and were not mentioned and, thus, the record provided 
to the Board by the RO was incomplete.

The record reflects that, in a February 1980 rating decision, 
the RO granted service connection and a 50 percent disability 
evaluation for schizophrenia secondary to episodic excess 
drinking.  The RO also granted service connection for 
residuals of a right clavicle fracture, awarded a non-
compensable disability evaluation.

In a January 1982 notice of disagreement with the RO's 
December 1981 rating decision which denied an increased 
rating, the veteran maintained that he had been fired from 
eleven jobs since May 1979 because he displayed symptoms of 
his schizophrenia, and that he should be considered unable to 
adapt to an industrial environment.  The March 1982 statement 
of the case (SOC) includes the veteran's claim for an 
increased rating and for a TDIU.

In an October 1983 written statement, the veteran inquired 
about the status of his appeal and said he continued to 
suffer severe social and industrial impairment due to his 
schizophrenia.  He said he had recently attempted training 
but was unsuccessful.

A VA examination was scheduled in December 1983 but, 
according to a Reference Slip in the file, the veteran called 
to say he was unable to make the appointment and requested 
that the examination be rescheduled in January.  Records 
indicate that the veteran failed to report for a VA 
examination scheduled in January 1984.

The record reflects that the evidence relied upon by the 
Board in rendering its decision in May 1984 included the 
veteran's service medical records and hospital reports dated 
in 1981 and 1982.  It also included an April 1982 written 
statement from a service department physician who reported 
that the veteran had been followed intermittently at the 
Plattsburg Air Force Base (AFB) Mental Health Clinic since 
August 1979, after taking temporary medical retirement from 
the Air Force with a diagnosis of schizophrenia.  It was 
noted that during that three-year period the veteran was 
followed only intermittently, because of his limited 
compliance with follow-up care. VA and non-VA 
hospitalizations were noted, as well as outpatient treatment.  
A history of alcohol abuse was noted and identified as 
contributing to the veteran's decreased ability to function, 
but was seen primarily as self-medication at times for his 
schizophrenic illness.  It was noted that the veteran 
reported auditory hallucinations at times, and mild to 
moderate paranoia, but was never observed to be overtly 
psychotic.  It was further noted that he showed many of the 
signs of chronic schizophrenia with a blunted and constricted 
affect, anhedonia, apathy, poor motivation, and poor 
judgment.  It was also noted that the veteran had multiple 
jobs, none of which lasted long, as he either quit or was 
fired.  The veteran was noted to go through periods of 
anxiety and/or depression, and to have been recently 
hospitalized at Plattsburgh AFB after a suicidal gesture.  
His prognosis for any improved level of functioning was 
considered poor.  

The VA examination report dated June 10, 1982, was also 
considered by the Board at the time of its May 1984 rating 
decision, contrary to the veteran's present assertions.  This 
report documents the VA examiner's review of the veteran's 
three VA hospitalizations, in August and October 1981 and in 
February 1982, and his private psychiatric evaluation.  The 
veteran also told the examiner he had been hospitalized at 
Plattsburgh AFB earlier in the year because of hallucinations 
and a suicide attempt.  It was noted that the veteran 
reported he had not been gainfully employed for the past two 
years, and was essentially supported by his VA compensation 
and food stamps.  It was noted that VA had last examined the 
veteran in 1979.  The veteran reported a history of drinking 
alcohol since age 16 and illegal drug use in the past, and 
more recently smoking about one marijuana cigarette daily.  
He reported feelings of depression and guilt and a history of 
a suicid episode in January 1982.  He did not report 
difficulties with memory and concentration.  

On examination, the veteran appeared very tense and anxious.  
He was oriented, and his speech was relevant, with secondary 
psychotic manifestations in terms of delusions and 
hallucinations.  There was marginal insight.  The VA examiner 
opined that the veteran's socio-economic impairment was 
severe.  The Board decision in May 1984 also notes review of 
neurological test findings and an audiometric examination in 
June 1982.  It was noted that the veteran failed to report 
for a VA examination scheduled in January 1984.

The pertinent criteria in effect at the time of the Board's 
May 1984 decision noted that disability evaluations are 
determined by application of the VA Schedule for Rating 
Disabilities, which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 355; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Id.

Under the criteria for evaluating schizophrenia in effect at 
the time of the May 1984 Board decision, a total (100 
percent) disability rating was assigned for active psychotic 
manifestations of such extent severity, depth, persistence, 
or bizarreness as to produce complete social and industrial 
inadaptability.  A 70 percent rating was assigned where there 
was lesser symptomatology than above, such as to produce 
severe impairment of social and industrial adaptability.  A 
50 percent evaluation was appropriate when there was 
considerable impairment of social and industrial 
adaptability.  See U.S.C.A. § 355; 38 C.F.R. § Part 4, 
Diagnostic Code 9205.

Total disability ratings for compensation may be assigned 
where the schedular rating for service-connected disability 
or disabilities is less than 100 percent, when it is found 
that the veteran's service-connected disabilities are 
sufficient to produce unemployability, without regard to 
advancing age.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

The manifestations resulting from non-service-connected 
disease or injury may not be considered in determining 
entitlement to an increased evaluation for service-connected 
disability.  38 C.F.R. § 4.14.

The psychiatric nomenclature employed was based upon the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-II), 1968 Edition.  38 C.F.R. 
§ 4.125.

When a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  A reasonable doubt means 
a substantial doubt and one within the range of probability, 
as distinguished from speculation or remote possibility.  38 
C.F.R. § 3.102.

III.  Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (2004).

The motion must set forth clearly and specifically the 
alleged clear and unmistakable error, or errors, of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy that 
requirement.  Motions that fail to comply with the regulatory 
requirements shall be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(b).

The Board notes that it has original jurisdiction to 
determine whether CUE exists in a prior final Board decision.  
38 C.F.R. § 20.1400.  Section § 20.1403(a) provides that CUE 
is a very specific and rare kind of error.  It is the kind of 
error of fact or law which, when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Generally, either 
the correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.

A review for CUE in a prior Board decision must be based upon 
the record and the law in existence when that decision was 
made.  38 C.F.R. § 20.1403(b)(1).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).

The following situations do not constitute CUE: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) the VA's failure to 
fulfill the duty to assist; (3) a disagreement as to how the 
facts were weighed or evaluated; and (e) the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(d)-(e).  See also 38 U.S.C.A. §§ 501(a), 
7111 (West 2002).

The regulatory definition of CUE is based upon prior rulings 
of the CAVC, and Congress intended that the VA adopt the 
Court's interpretation of the term "CUE."  Therefore, the 
jurisprudence that has evolved from years of judicial 
precedents is applicable in the present adjudication.

As stated by the CAVC, for CUE to exist: (1) "[e]ither the 
correct facts, as they were known at that time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" 
and the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was [clear and unmistakable 
error] must be based on the record and law that existed at 
the time for the prior adjudication in question.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. at 313-14).

The CAVC has consistently stressed the rigorous nature of the 
concept of CUE, stating that it is "an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  CUE denotes "errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 
Vet. App. 310, 313 (1992).  "It must always be remembered 
that [CUE] is a very specific and rare kind of 'error'."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A disagreement 
with how the Board evaluated the facts is inadequate to raise 
the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

A finding of CUE "must be based on the record and the law 
that existed at the time of the prior . . . decision."  
Russell v. Principi, 3 Vet. App. 313-14.  Subsequently 
developed evidence may not be considered in determining 
whether error existed in the prior decision.  Porter v. 
Brown, 5 Vet. App. 233, 235-36 (1993).  The mere 
misinterpretation of facts does not constitute CUE.  Thompson 
v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, as 
noted above, the error must be one that would have manifestly 
changed the outcome at the time that it was made.  See 
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  The CAVC 
has noted, consistent with VA's regulation, that CUE "is a 
kind of error, of fact or of law, that when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds cannot differ, that the results would 
have been manifestly different but for the error."  Fugo v. 
Brown, supra.

We must emphasize that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  Consequently, the veteran's 
arguments of CUE in the Board's May 21, 1984, decision based 
upon medical findings and any publications dated thereafter 
are irrelevant and not for consideration with respect to the 
current motion.  Moreover, CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.

The Board notes that, while the veteran cites to various CAVC 
determinations in his pleadings, such CAVC decisions, 
including Colvin v. Derwinski, 1 Vet. App. 171 (1991), were 
not in existence in 1984.  Indeed, the CAVC itself was not 
yet in existence.  In Colvin, the CAVC held that the Board's 
medical conclusions must be supported by medical authority or 
evidence of record and not simply the Board's own 
unsubstantiated opinions.

The CAVC has also held that, while decisions of the Social 
Security Administration (SSA) with regard to unemployability 
are not controlling for purposes of VA adjudications, the 
SSA's decision is "pertinent" to a determination of a 
claimant's ability to engage in substantially gainful 
employment."  Martin v. Brown, 4 Vet. App. 136, 140 (1993).

However, the Board points out that the CAVC's determination 
in such cases as those cited herein were not in existence in 
1984.  Rather, the panel of the Board that  reviewed the 
veteran's claim in 1984 included a medical member, whose 
expertise was part of the decision-making process.  

In its discussion and evaluation of the evidence in 1984, the 
Board noted that the veteran had failed to appear for a 
recently scheduled VA compensation examination and, thus, the 
Board had to rely on the most recent medical evidence 
available, the June 10, 1982, VA examination and medical 
records dated in 1981 and 1982.  The Board carefully reviewed 
the evidence of record and noted that while the veteran had a 
psychiatric disability that materially impaired his ability 
social and industrial ability to function, the degree of 
severity of the service-connected schizophrenia was not 
evidenced by manifestations that produced severe social and 
industrial impairment, as was required for the 70 percent 
schedular evaluation.  It was noted that at the time of the 
June 1982 VA psychiatric examination the manifestations of 
psychiatric disability included marginal, at best, insight, 
and delusions and hallucinations with satisfactory insight.  
Moreover, the veteran was properly oriented and was able to 
speak in a relevant and coherent manner.  

The Board concluded that, while the veteran's schizophrenia 
symptoms resulted in significant disability, the symptoms 
reflected in the most current examination of record, the June 
1982 VA examination, could be reasonably be considered to 
result in no more than substantial social and considerable 
industrial impairment.  Such disability was held to be 
adequately reflected in the assigned 50 percent evaluation 
then in effect for PTSD.

Also, the Board noted that, in order for a total rating on 
the basis of individual unemployability to be warranted, the 
evidence must indicate that the veteran's service-connected 
disabilities, in and of themselves, are of such severity as 
to render him totally unable to obtain and retain gainful 
employment.  The Board noted that, while the veteran had not 
been gainfully employed since his discharge from service, the 
record failed to show that his service-connected 
symptomatology alone rendered him unable to work.  The Board 
pointed out that service connection was also in effect for 
the residuals of a fracture of the right clavicle, but the 
medical records did not reflect complaints or findings 
regarding that disorder.  He also complained of hearing 
difficulty, but a recent VA examination had shown that his 
hearing was essentially normal.  

A thorough review of the arguments received from the veteran 
and his representative asserting CUE in the May 21, 1984, 
Board decision does not reveal any specific allegations of 
error of fact or law in that Board decision.  Instead, these 
statements, at most, express disagreement as to how the facts 
were weighed or evaluated or express general, non-specific 
allegations of error in applying the regulations in existence 
at the time of the decision.  See 38 C.F.R. § 20.1403(d)-(e).  
In this regard, the veteran's October 1999 statements, in 
essence, merely argue that the RO withheld pertinent medical 
records from review, or that incorrect evidence was evidently 
added to the record, and that the record before the Board at 
the time of the May 21, 1984, decision was incomplete. 

However, as set forth in detail above, it is evident that all 
of the pertinent evidence before the RO was considered in May 
1984 Board decision.  It is indeed unfortunate that the 
veteran's failure to report for the scheduled VA examination 
in January 1984 deprived the Board of more current findings 
with which to assess his level of psychiatric disability.  
Nevertheless, it cannot be said that the Board failed to 
properly apply the facts of the case in arriving at its 
adverse conclusions in May 1984.

The veteran argues that the Board committed CUE in May 1984 
because the VA and non-VA medical evidence at the time 
demonstrated that the service-connected psychiatric 
disability was productive of total disability when viewed in 
light of the doctrine of reasonable doubt.

The substance of his argument appears to be based upon 
disagreement as to the evaluation of the evidence, and how 
the relevant facts were weighed by the Board in 1984.  The 
Board points out that any argument based upon disagreement as 
to how the relevant facts were weighed or evaluation, that 
is, a "misinterpretation of facts" does not give rise to 
the level of CUE as that term has come to be defined.

The veteran's argument that the Board that did not have all 
the medical information reviewed by the RO is also without 
merit.  The Board's findings of fact were based upon a 
comprehensive review of the pertinent evidence.  As such, the 
allegation is untrue and groundless, and does not raise a 
valid claim of CUE.

Also, the Board notes that the veteran's various nonspecific 
allegations of failure to follow regulations or failure to 
give due process, or any other non-specific allegations of 
error, are insufficient to satisfy the requirement of CUE.

Clearly, the correct facts of record as they were known at 
the time of the Board's 1984 decision failed to demonstrate 
undebatable symptomatology solely due to schizophrenia which 
warranted the assignment of a 100 percent evaluation.

In addition, the correct facts of record as they were known 
at the time of the Board's 1984 decision failed to 
demonstrate undebatable evidence of schizophrenia-manifested 
psychotic manifestations of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment, as would warrant a 70 percent evaluation.

Moreover, the Board correctly found that the veteran's 
service-connected disabilities, taken in combination, were 
not of such severity as to preclude gainful employment.  The 
Board notes that, while the record also referred to other 
disorders for which service connection was not established 
that contributed to impairment of employability, such non-
service-connected disorders are not for consideration in 
evaluating the effects of service-connected disability.  38 
C.F.R. § 4.14.  The correct facts of record as they were 
known at the time of the Board's 1984 decision failed to 
demonstrate undebatable evidence of schizophrenia of such 
severity as to preclude gainful employment.

Again, the Board notes that the substance of the moving 
party's argument appears to be based on disagreement as to 
the evaluation of the evidence and how the relevant facts 
were weighed by the Board in 1984.  The Board reiterates that 
any argument based upon disagreement as to how the relevant 
facts were weighed or evaluated, that is, an argument 
asserting "misinterpretation of facts," does not give rise 
to the level of CUE as that term has been defined and applied 
by the CAVC.

Clearly, the statutory and regulatory provisions extant at 
the time of the Board decision of May 21, 1984, were 
correctly applied, and it has not been otherwise shown.  
Moreover, the facts as they were known at the time of the 
Board decision of May 21, 1984, were correct and it has not 
been shown otherwise.  The Board considered all pertinent 
documentary evidence in 1984, and no relevant document, law, 
or regulation was overlooked.

In sum, the correct facts as stated in this case as they were 
known to the Board in May 1984 fail to evidence any error 
such that when called to the attention of current reviewers 
compels the conclusion, as to which reasonable minds could 
not differ, that the result would have been manifestly 
different if not for the alleged error.

The Board notes that the provisions of reasonable doubt under 
38 C.F.R. §§ 3.102 and 4.3 as well as the provisions of 38 
C.F.R. § 4.7 regarding the higher of two evaluations are not 
for consideration in CUE claims.

After review of the evidence of record, the undersigned 
concludes that the moving party has not set forth allegations 
that would support a conclusion that there was CUE committed 
in the May 1984 decision by the Board.  He has not set forth 
any basis for a finding of error, or any indication as to why 
the result of this decision would have been different but for 
an alleged error.

Accordingly, in the absence of any additional allegations, 
the motion is denied.  



ORDER

Clear and unmistakable error not having been established, the 
motion for revision of the May 21, 1984, decision of the 
Board, which denied entitlement to a rating in excess of 50 
percent for schizophrenia and a TDIU, is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



